Citation Nr: 1132315	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-21 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 5, 2006 and since August 1, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied an increased rating for PTSD.  A January 2007 rating decision assigned a temporary 100 percent rating based on convalescence following a psychiatric hospitalization for PTSD, effective June 5, 2006, and then awarded a 30 percent rating effective August 1, 2006.  In November 2009, the Veteran testified before the Board via videoconference from the RO.

In July 2009 and December 2009, this matter was remanded by the Board for further development.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

For the period prior to June 5, 2006, and since August 1, 2006, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks with depression, anxiety, panic attacks, mild memory loss, and chronic sleep impairment, but with otherwise satisfactory routine behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, for the period prior to June 5, 2006, and since August 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In January 2003, November 2003, and December 2009, prior to and after the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in March 2006 and December 2009.  Therefore, the Veteran had actual knowledge of the rating elements of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  VA examinations pertinent to the Veteran's claim were obtained in January 2002, February 2003, November 2003, February 2007, and in January 2010 pursuant to the Board's December 2009 remand.  A review of that report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Board finds that VA substantially complied with the Board's December 2009 remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating for posttraumatic stress disorder is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When examiners are not able to distinguish the symptoms and degree of impairment due to PTSD from the symptoms due to any other diagnosed psychiatric disorder, VA must consider all psychiatric symptoms in the adjudication of the claim.  Thus, unless a VA examiner, based on a review of the record concludes that some of the Veteran's psychiatric symptoms are unrelated to the Veteran's PTSD, those symptoms that cannot be distinguished from his service-connected PTSD must be considered in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's PTSD is rated as 30 percent disabling for the period prior to June 5, 2006, and since August 1, 2006.  A January 2007 rating decision assigned a temporary 100 percent rating based on convalescence following a psychiatric hospitalization for PTSD, effective June 5, 2006.  Because the Veteran cannot be entitled to a disability rating in excess of 100 percent for the period from June 5, 2006, to July 31, 2006, the Board will confine its analysis to the Veteran's entitlement to a rating higher than 30 percent for the period prior to June 5, 2006, and since August 1, 2006.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD prior to June 5, 2006 and since August 1, 2006.
On VA PTSD examination in January 2002, the Veteran was taking medication for depression, flashbacks, and to help him sleep.  He complained of flashbacks and nightmares that occurred two to three times a week, but was unable to recall what he dreamed about.  He experienced feelings of numbness and guilt and avoided television.  The sound of crop dusters and trucks reminded him of Vietnam.  He was in an outpatient program for treatment of his PTSD twice a month, but was never hospitalized.  The Veteran indicated that he was unable to focus or think straight.  At times, he thought that he could see Vietcong and believed that people were plotting against him.  He became withdrawn and complained of sadness and crying spells, had no interests, and lacked energy.  The Veteran denied thoughts of suicide.  He slept during the day, read, performed house work, shopped, cooked, and went to church, but denied having any hobbies.  He had trouble relating to others and was irritable.  He claimed that he lost some jobs due to his mental illness.

On mental status examination, the Veteran was alert and cooperative, but rather tense.  He was anxious but laughed some, answered questions, and seemed to be fairly honest.  Sensorium was clear and he was oriented times four with fairly good recent and remote memory.  Affect was somewhat apathetic and mood was anxious and depressed.  However, there was no evidence of any thought disorder.  Speech was coherent and logical.  The Veteran denied any current delusions, hallucinations, or homicidal or suicidal ideas, but complained of flashbacks and nightmares.  The examiner opined that it was as likely as not that the Veteran's depression was related to his PTSD and diagnosed him with prolonged PTSD and non-psychotic major depression.  The Veteran was assigned a GAF score of 60, which indicates moderate difficulty in social and occupational functioning with few friends and some conflicts with work but an ability to work.

According to the American Psychiatric Association's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 is reflective of transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  A GAF score of 81 to 90 reflects absent or minimal symptoms.

A February 2002 VA medical record includes the Veteran's complaints of having nightmares and flashbacks.  He had a feeling of false hope and was anxious and scared.  Occasionally, he had auditory hallucinations and flashbacks.  On mental status examination, the Veteran was oriented times three, logical, and coherent.  He had a flattened affect.  He was clean and neat in appearance and cooperative.  He was depressed, but not self destructive.  He had a high level of anxiety and was not coping.  Cognition was intact.  The Veteran was diagnosed with chronic severe PTSD and was assigned a GAF score of 55.  He feared his feelings and avoided arguments for fear of what he was capable of.  Ego function was good and allowed him to deal with very disruptive feelings over the years and avoid conflict.

VA medical records dated in April 2002, show that the Veteran complained of depression.  The Veteran cried uncontrollably about anything and complained of an exaggerated startle response, decreased energy, overeating, irritability, worsening anger, paranoia, and intermittent psychotic symptoms which occurred during combat-related nightmares and flashbacks.  He complained of anxiety attacks and flashbacks accompanied by sweating, nervousness, and anxiety.  He experienced smells, sounds, and visions from past combat experiences.  He worked in the correctional system and had a flashback at work during which his blood pressure rose to 190/120 and he had to be sent to the hospital.  The Veteran separated from his first wife secondary to PTSD.

On mental status examination, he was well-groomed and alert and oriented times five.  He was cooperative and attentive.  Affect was dysphoric and he appeared to be anxious.  Eye contact was decreased.  Speech was coherent, relevant, spontaneous, and his thought form was organized and goal-directed without any flight of ideas or looseness of associations.  Thought content was without acute suicidal homicidal ideations, intent, or plans.  There was no evidence of hallucinations, paranoia, or delusions.  He experienced intermittent visual, auditory, and olfactory hallucinations during flashbacks and nightmares.  Insight and judgment appeared to be fair.  The Veteran was diagnosed with chronic severe PTSD and was assigned a GAF score of 51.

In May 2002, the Veteran stated that he was unable to function properly at work due to the effect of the medications prescribed to treat his PTSD which also enabled him from enjoying his social life with friends and family because he was unable to stay awake for long periods of time or take long trips without someone operating his car.

In December 2002, a private physician recommended termination of, or extended leave from, employment due to the Veteran's hypertension and PTSD.

In December 2002, the Veteran resigned as a correctional officer due to his PTSD.  The Veteran submitted a letter from the warden which stated that he called in sick 188 hours and 156 days from January 2002 to November 2002 during which he was also working a second job.  He was suspended for excessive violations of policy and procedures.

VA medical records dated in January 2003 indicate that the Veteran was terminated from his job.  He had intrusive thoughts, dreams, flashbacks, and insomnia.  He was alert and oriented times three.  His attitude was guarded and speech was spontaneous and goal-directed.  Thought was organized with a constricted affect.  Sensorium was clear.  He denied suicidal and homicidal ideations.  Insight was adequate and judgment was good.  He was diagnosed with PTSD and assigned a GAF score of 60.

The Veteran was afforded a VA PTSD examination in February 2003 at which time he presented with complaints of nightmares which occurred four or five times per week, daily flashbacks, and depression.  He was last employed in November 2002 but had to leave due to excessive absences.  He then worked part-time as a school bus driver.  His marriage and family relationships were satisfactory, but his wife slept in a different room.  He did not socialize much outside of the family.  He denied any leisure or recreational pursuits or problems with substance abuse.  He denied any history of violence or suicide attempts since his last examination.

On mental status examination, the Veteran reported that he sometimes got paranoid when he was away from his home and often felt like he was being watched by other people.  He denied any hallucinations or delusions and his eye contact and interaction were appropriate.  He was not suicidal or homicidal and his personal hygiene was well above average.  The Veteran was oriented times four, but had some short-term memory loss.  He reported some obsessive/compulsive traits.  Rate and flow of speech was usually relevant, but was slow and deliberate.  He had panic or anxiety attacks regularly.  Mood was slightly depressed and he had a nervous stomach that was aggravated by panic attacks.  He had no difficulty controlling his impulses, but did report some sleep problems.  While reporting that he had distressing dreams about Vietnam, he began shaking his shoulders in a most deliberate manner and the examiner opined that he could have been exaggerating his symptomatology to get a proper effect.  He felt intense psychological distress and physiological reactions at times and became quite upset when he heard gunshots.  He was fearful, nervous, and experienced chills and shaking.  He showed some persistent avoidance of stimuli which was associated with trauma and had a numbing of general responsiveness which was not present prior to the trauma.  He felt detached and estranged from other people after returning from Vietnam and felt very uncomfortable around civilians.  He showed some persistent symptoms of increased arousal that were not present prior to the trauma.  He had lost interest in things, was hypervigilant, and had a startle response.  Dr. M. Y. opined that the results of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) appeared to be invalid and suggested possible exaggeration and malingering.  The Veteran endorsed too many clinical areas to give a meaningful interpretation of the MMPI-2.  He was diagnosed with PTSD, chronic with delayed stress and assigned a current GAF score of 50 with an overall GAF score of 60 for the past year.  He was employed part-time as a school bus driver and was able to take care of most activities of self-care and functioned adequately with his family with whom he had significant interpersonal relationships.  However, he was not very involved in recreational and leisure activities.  The examiner stated that malingering or exaggeration needed to be ruled out and opined that there appeared to be no marked increase in the Veteran's symptomatology since the 2002 VA examination.

VA medical records dated in July 2003 indicate that the Veteran was alert and oriented times three.  Logic was coherent and relevant.  There was no evidence of psychosis and his mood apprehensive with a constricted affect.  Sensorium was clear.  The Veteran was assigned a GAF score of 60.

Private medical records dated in August 2003 indicate complaints of memory loss and panic attacks.  A September 2003 report indicates that at his last visit, the Veteran manifested a flattened affect with panic attacks once or twice a week.  He had an impaired memory and difficulty maintaining good relationships at work.

On VA PTSD examination in November 2003, the Veteran indicated that he received VA treatment every six months and was currently on medication.  He complained of flashbacks, delusions, hallucinations, and nightmares.  However, the Veteran's symptoms had improved with medication.  He stated that he had a history of taking psychoactive medication prior to his current VA treatment.  Prior to current employment as a school bus driver, the Veteran was employed as a security guard for the Department of Corrections during which his PTSD resulted in too many absences and an unsatisfactory work history.

On mental status examination, the Veteran appeared to be serious and genuine, but quite anxious for the interview.  Overall, he was articulate, verbal, well-dressed, and well-groomed.  He was also mentally intact, cooperative, and exhibited acceptable social skills.  Speech was well-understood and his thought process was logical and relevant.  He was well-oriented times four.  Affect was flat and blunted and he appeared depressed.  Reasoning was fair.  Overall, he was calm and not hyperactive, but concentration was poor.  The Veteran stated that long and short-term memory was poor.  Overall, his sensorium was cloudy.

The Veteran endorsed anxiety, depression, middle insomnia, crying spells, anhedonia, and nightmares.  He indicated that he persistently dreamed about his hands being bloody and could not get them clean.  He endorsed obsessional ideations and anger control problems as well as auditory and visual hallucinations.  He had a command hallucination that told him to commit suicide and visual hallucinations of soldiers.  The Veteran was paranoid and stated that he had been suicidal in the past.  He denied any homicidal ideation.  While the examiner opined that the Veteran fulfilled the PTSD criteria, the psychologist opined that over time the Veteran might have developed a pattern of exaggerating his symptoms.  When the MMPI-2 test was administered it produced an exaggerated profile and the examiner opined that the Veteran grossly exaggerated his clinical symptoms.  He was diagnosed with PTSD and assigned a GAF score of 50.  Dr. M. R. opined that while the Veteran suffered from PTSD he probably exaggerated his symptoms and might have withheld his best effort on portions of the examination.  However, he continued to experience mild to moderate symptoms and his GAF score was rated within the same range.  The examiner further opined that the Veteran had not undergone any significant deterioration of his condition since the last rating decision.

VA medical records dated in January 2004 indicate that the Veteran complained of frequent nightmares, mood swings, anger, panic attacks, and stress.  He was alert and oriented times three.  There was no evidence of psychosis and he denied suicidal and homicidal ideations.  The Veteran had mild dysphoria, but sensorium was clear and insight was good.  He was diagnosed with PTSD and assigned a GAF score of 80.

In a March 2004 statement, the Veteran contended that he suffered from delusions and hallucinations and denied exaggerating his symptoms on VA examination in November 2003.
VA medical records dated in March 2004 indicate that the Veteran was employed as a school bus driver and continued to experience flashbacks, dreams, and hallucinations of the enemy.  In July 2004, he indicated that he had nightmares about combat experiences.  He had visual hallucinations, claimed that he occasionally got lost, and was afraid to look out of his back door window because he thought there were Vietnamese walking outside.  The Veteran was alert and oriented times three with scant visual contact.  There was no evidence of psychosis, or suicidal or homicidal ideations.  His mood was anxious with a clear sensorium and good insight.  He was diagnosed with PTSD and assigned a GAF score of 70.

In an October 2004 private report, the Veteran's physician indicated that he had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); special disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); an inability to establish and maintain effective relationships; and symptoms of PTSD so severe that he was considered unable to maintain gainful employment.  The physician cited criteria sufficient to satisfy a rating of 70 percent for the Veteran's PTSD.

VA medical records dated in November 2004 indicate that the Veteran was doing fairly well and was pleased with his medication.  He was alert and oriented times three with good reality testing.  He denied suicidal and homicidal ideations and there was no evidence of psychosis.  Sensorium was clear.  Insight was good with mild dysphoria.  The Veteran was assigned a GAF score of 80.  In November 2005, the Veteran was unable to sleep at night.  He regularly attended anger management classes after slapping a child on his school bus.  He denied any suicidal or homicidal ideations and there was no gross change in his mental status from his last appointment.  He was assigned a GAF score of 70.  In December 2005, he continued to experience auditory hallucinations.  In January 2006, he had nightmares and flashbacks.  In April 2006, the Veteran's anger continued to flare with little provocation.  In May 2006, he continued having nightmares and hallucinations.  He had depression, anxiety, a personality disorder, hallucinations, delusions, insomnia, nightmares, and memory disturbances.

In June 2006, the Veteran was hospitalized for treatment of chronic PTSD during which he was diagnosed with PTSD and recurrent moderate major depressive disorder and assigned a GAF score of 51.  In July 2006, he was discharged with successful completion of the program.  He was alert and oriented time four and was admitted to a PTSD residential rehabilitation treatment program.

VA medical records dated in August 2006 indicate that the Veteran complained that the last seven weeks of treatment was a waste of time.  He had a sleep disorder, nightmares, fatigue, physical and mental tiredness, forgetfulness, and a loss of motivation.  He had traumatic nightmares accompanied by startled responses and adrenergic discharges leading to awakening, insomnia, and reduced sleep time.  However, there was no gross change in mental status from the last appointment.  He denied suicidal and homicidal ideations and was assigned a GAF score of 60.

On VA PTSD examination in February 2007, the Veteran was re-examined by Dr. M. R. and complained of frequent and scary nightmares and concentration problems  On mental status examination, the Veteran was well-oriented times four.  Affect was spontaneous and reasoning was good.  The Veteran was forgetful and had a cloudy sensorium.  He endorsed anxiety as well as panic attacks and complained of depression, sleep problems, and crying spells.  He occasionally experienced auditory hallucinations including "children's chatter."  He constantly wanted to hurt himself and was tired of living.  He had an unstable mood and was irritable and angry.  Dr. M. R. opined that the Veteran's PTSD was no worse than a GAF score of 60 and that it was more likely than not that he was exaggerating his symptoms.  He had a great deal of aggressive treatment for his condition that he described as of little value and claimed that it actually became worse.  The examiner opined that the Veteran's claim was not plausible.  The Veteran was administered the MMPI-2 which produced an extremely exaggerated response.  The examiner opined that malingering could not be ruled out and assigned GAF scores from 60 to 65.  The examiner further opined that the Veteran's claim that his PTSD treatment made him worse was not plausible.  The examiner also opined that the Veteran had exaggerated his PTSD symptoms and that his symptomatology was no worse than his current disability rating.

VA medical records dated in May 2007 indicate that on mental status examination, the Veteran had a clear sensorium and was calm and cooperative.  His mood was sad with congruent affect.  He had no perceptual disturbance even though he claimed that he occasionally heard voices.  He had no suicidal or homicidal ideations.  Speech was underproductive and relevant.  However, there was no abnormality in his thought process.  Insight was good.  In September 2007, the Veteran was alert and oriented times three.  He still had nightmares and was on medication for PTSD.  In November 2007, he reported feelings of anger, depression, and anxiety.  He had nightmares and flashbacks.  Sensorium was clear, calm, and cooperative.  The Veteran was sad with a congruent affect.  He denied perceptual disturbances even though he occasionally heard voices.  He denied any suicidal or homicidal ideations.  Speech was unproductive and relevant with a normal thought process.  Insight was good.  In December 2008, he was alert and oriented times three and was calm with good eye contact.  His mood had improved with a pleasant affect.  He denied any suicidal or homicidal ideations or passive death wish.  There was no evidence of hallucinations of any sensory modality or delusions.  He continued to have problems with irritability, poor sleep, and mild episodes of depression.  He was cooperative and coherent, but not psychotic and denied any violent ideas.  Sensorium was clear.  He was assigned a GAF score of 70.  In October 2009, speech was not pressured.  The Veteran described his mood as "okay."  Affect was full range.  He denied any ideas, plans, or intent to harm himself or others.  The Veteran had no delusions and a linear thought process without perceptual disturbances.  Sensorium was clear and he was alert and oriented times three.  He was diagnosed as mildly symptomatic for PTSD with no major mood or psychotic disorder.

In November 2009 testimony before the Board, the Veteran testified that while driving a school bus in 2006, he slapped and grabbed a child by the neck and threw the child down after he was called a name.  He did not let go of the child until he was told to do so.  Subsequently, he was no longer employed as a school bus driver due to anxiety and anger that he felt was due to his PTSD.  After that incident, he went to the hospital where he was treated at a VA hospital for two months.  Since then, he worked as an assistant school bus driver.  He testified that PTSD caused him to distrust people and self-isolate.  He stopped working as a school bus driver in May 2009 because he did not want to harm the children.  He testified that his PTSD affected his ability to maintain a steady job.  Socially, he watched television, visited his brother-in-law with his son, practiced a little football, and attended church.  He denied having any friends that he spoke with or visited.  However, he enjoyed spending time with his kids who visited him once or twice a week.  The Veteran got along pretty well with his spouse.  However, they sometimes had arguments that the Veteran felt were caused by his PTSD.  He stated that he had panic attacks when he heard airplanes which reminded him of the crop dusters in Vietnam.  The Veteran stated that he had nightmares every night and got only three hours of sleep.  He took a psychotic medication which caused hallucinations.  Since his last VA examination in 2007 he felt that his symptoms had worsened because he had hallucinations and panic attacks more frequently.  He testified that his memory was really bad and that he had a temper and was easily angered.  In a typical day, the Veteran did activities at his house and denied being a member of any clubs, groups, or organizations.  He also denied having any friends that he visited, but occasionally went to the store with his spouse.  He testified that he did not feel that he could hold a job due to the effects of his PTSD medication which included drowsiness and an inability to focus.

Pursuant to the Board's December 2009 remand, the Veteran was afforded a VA PTSD examination in January 2010 at which time he was re-examined by Dr. M. R.  He complained of nightmares and flashbacks about Vietnam and claimed that he had hallucinations of soldiers.  He indicated that he occasionally had anger problems and had destroyed property.  The Veteran denied any homicidal ideas, but endorsed anxiety, depression, and suicidal ideations.  He stated that in the past he missed work due to PTSD symptoms and that he quit part-time employment as a school bus driver in May 2009.  He stated that people at his job called him crazy and complained that he routinely became angry and yelled for which he was reprimanded.
On mental status examination, the Veteran presented with poor social skills.  He was sullen and somber throughout the course of the interview.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal, well-dressed, and well-groomed.  He was cooperative.  Speech was well understood.  He was well-oriented times four.  Affect was flat and blunted.  Reasoning was good.  He complained of poor concentration.  He also complained of poor short-term memory that was possibly related to his heart disease.  Sensorium was clear.  The Veteran endorsed anxiety, panic, depression, sleep problems, crying spells, anhedonia, nightmares, flashbacks, and racing thoughts.  He also endorsed anger control problems, but stated that he was remorseful when he became upset with others.  The Veteran complained of auditory and visual phenomena and suicidal ideations.  However, he denied ever having any homicidal ideas and it was noted that his problem behaviors dealt with his personal dissatisfaction and instable mood.  He stated that he had marital problems due to anger and irritability.  The examiner opined that the Veteran's condition had not changed since he was seen in 2007.  The Veteran indicated that he persistently re-experienced his Vietnam trauma through thoughts, dreams, and emotional distress.  He had persistent avoidance symptoms, including diminished social interest and social detachment.  The Veteran endorsed persistent arousal symptoms including startle response, hallucinations, and paranoia.  However, when the MMPI-2 was re-administered it again produced an exaggerated and invalid response set.  Symptom exaggeration was predicted.  The Veteran was diagnosed with PTSD and a mood disorder, not otherwise specified, and assigned a GAF score of 60 to 65.  The examiner opined that the Veteran was not unemployable due to his service-connected PTSD.

In deciding this appeal, the Board must weigh the evidence.  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons are stated.  Furthermore, while the Board cannot ignore the opinion of a treating physician, neither is it required to accord it substantial weight merely because it is provided by a treating physician.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the January 2002, February 2003, November 2003, February 2007, and January 2010 VA examinations and opinions are the most persuasive evidence.  Specifically, while the Veteran was examined by Dr. M. Y. in February 2003 and by Dr. M. R. in November 2003, February 2007, and January 2010, both examiners opined that the results of the MMPI-2 indicated exaggeration and malingering.  On February 2007 VA examination, the MMPI-2 produced extremely exaggerated findings.  Both VA examiners conducted a comprehensive psychiatric examination that included administration of the MMPI-2 on four separate occasions the objective findings of which suggested malingering with GAF scores that range from 50 to 65 indicative of serious, moderate, and mild symptoms.

The Board has also considered the October 2004 private report which recites the schedular criteria necessary for a rating of 70 percent for the Veteran's PTSD.  While the physician opined that the Veteran's PTSD symptoms were so severe that he was unable to maintain gainful employment, that opinion is unsupported by treatment records or a comprehensive psychiatric examination that includes administration of the MMPI-2 or the assignment of a GAF score, therefore lessening its probative value.

With the exception of the 100 percent rating for PTSD for the period from June 5, 2006, to July 31, 2006, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of the appeal.

The medical evidence indicates GAF scores from 50, indicative of serious symptoms to 80, indicative of transient symptoms if at all.  On VA examination in January 2002, the Veteran was oriented times four with fairly good recent and remote memory.  Affect was somewhat apathetic and mood was anxious and depressed.  There was no evidence of any thought disorder and speech was coherent and logical.  While the Veteran complained of nightmares and flashbacks, he denied any current delusions, hallucinations, or homicidal or suicidal ideations.  He was assigned a GAF score of 60 which demonstrated moderate difficulty in social and occupational functioning.  On VA examination in February 2003, he denied any hallucinations or delusions and was not suicidal or homicidal.  Personal hygiene was above average.  He was oriented times four but did report some short-term memory loss.  Rate and flow of speech was usually relevant but slow and deliberate.  Mood was slightly depressed.  He had panic attacks but no difficulty controlling his impulses.  However, Dr. M. Y. opined that the results of the MMPI-2 appeared to be invalid and suggested possible exaggeration and malingering.  The Veteran was assigned a GAF score of 50 with an overall GAF score of 60 for the past year.  On VA examination in November 2003, the Veteran was well-dressed and groomed.  He was mentally intact, cooperative, and exhibited acceptable social skills.  Speech was well-understood and his thought process was logical and relevant.  The Veteran was oriented times four with a flat and blunted affect.  Reasoning was fair, concentration was poor, and the Veteran complained of poor long and short-term memory.  Sensorium was cloudy.  He claimed past suicidal ideations but denied current suicidal and homicidal ideations.  However, Dr. M. R. opined that the Veteran might have developed a pattern of exaggerating his PTSD symptoms and opined that the Veteran grossly exaggerated his clinical symptoms and had not undergone any significant deterioration of his condition.  When Dr. M. R. re-examined the Veteran in February 2007, he was well-oriented times four with a spontaneous affect and good reasoning.  Sensorium was cloudy and he endorsed anxiety as well as panic attacks.  The Veteran had an unstable mood, was irritable, and angry.  However, Dr. M. R. opined that his PTSD was no worse than a GAF score of 60 and opined that it was more likely than not that the Veteran was exaggerating his symptoms.  The examiner further opined that he produced an extremely exaggerated MMPI.  Dr. M. R. re-examined the Veteran in January 2010, at which time the Veteran endorsed visual hallucinations, flashbacks, anger problems, anxiety, and suicidal ideation, but denied homicidal ideations.  Thought processes were logical, coherent, and relevant.  He was articulate, verbal, and well-dressed and groomed.  Speech was well understood.  Affect was flat and blunted with good reasoning.  Sensorium was clear.  Short-term memory was poor but was possibly related to heart disease.  The Veteran endorsed anxiety, panic, depression, sleep problems, crying spells, anhedonia, nightmares, and flashbacks.  He also endorsed auditory and visual phenomena as well as suicidal ideations.  However, the examiner opined that the Veteran's condition had not changed since he was examined by the same examiner in 2007.  The examiner indicated that the MMPI-2 was re-administered and produced an exaggerated response set.  The Veteran was assigned GAF scores from 60 to 65.  Although the evidence shows some disturbances of mood and a social impairment and a mild impairment of immediate memory and a flattened affect, the evidence does not demonstrate that the Veteran had circumstantial, circumlocutory, or stereotyped speech; or difficulty in understanding complex commands.  While the evidence demonstrates impairment of immediate memory and subjective complaints of impairment of long-term memory, the evidence does not demonstrate impaired judgment or impaired abstract thinking.

With the exception of the January 2002 VA examination at which time the Veteran was assessed a GAF score of 60 which demonstrated moderate difficulty in social and occupational functioning, the Board finds that the objective findings from the November 2003, February 2007, and January 2010 VA examinations, when compared to the Veteran's subjective complaints by the examiners, suggest malingering or exaggeration.  Therefore, the Board finds that questionable results from these VA examinations cannot be used to support the grant of a rating greater than 30 percent because of the Veteran's exaggeration of his PTSD symptomatology and the diminished credibility of the results of those examinations.  Additionally, VA treatment records date from February 2002 to July 2003 indicate an average GAF score of 60, indicative of moderate symptoms.  With the exception of the Veteran's period of hospitalization from June 2006 to August 2006, records dated from July 2004 to December 2008 demonstrate improvement in the Veteran's PTSD symptomatology with an average GAF score of 70, indicative of some mild symptoms.  Therefore, the Board finds that the evidence prior to June 5, 2006, and since August 1, 2006, does not support a rating greater than 30 percent because the Veteran does not demonstrate most of the types of symptoms indicative of a higher rating.

The Board has analyzed the evidence and finds that the Veteran's statements of his symptoms are less credible because multiple VA examiners, based on their examinations and on the MMPI test administered to the Veteran on multiple occasions, have found that the results suggest malingering and exaggeration of the Veteran's reported symptoms.  That lessens the persuasive value of all evidence in which the Veteran has reported his PTSD symptoms.  Therefore, the Board finds that the evidence does not support the assignment of a rating greater than 30 percent because the subjective symptomatology reported by the Veteran has been exaggerated.

While the Veteran contends and his private physician has opined that he is unable to work due to his PTSD, on January 2010 VA examination Dr. M. R. opined that he is not unemployable due to his PTSD.  The Board finds the evidence does not support a finding that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected PTSD do not result in a marked interference with employment or frequent hospitalization in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his PTSD.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as laypersons, neither the Veteran or his spouse is competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's PTSD during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher rating for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent prior to June 5, 2006 and since August 1, 2006, for PTSD is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

In April 2004, the Veteran raised a claim for a TDIU rating.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 60 percent disability rating for coronary artery disease status post coronary artery bypass graft associated with hypertension; a 30 percent disability rating for post traumatic stress disorder (PTSD); 20 percent disability ratings each for diabetes mellitus and peripheral neuropathy of the left and right arm; 10 percent disability ratings each for peripheral neuropathy of the left and right leg and hypertension; and 0 percent disability ratings for malaria and erectile dysfunction.  The combined disability rating is 90 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, he meets the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then is whether the Veteran's service-connected disabilities nevertheless prohibits him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

In December 2002, a private physician recommended termination of or extended leave from employment due to the Veteran's hypertension and PTSD.  In October 2004 a private physician opined that the Veteran's PTSD symptoms were so severe that he was unable to maintain gainful employment.  However, on January 2010 VA examination, the examiner opined that the Veteran is not unemployable due to his service-connected PTSD.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The examiner on remand should specifically reconcile the opinion with the December 2002 and October 2004 private opinions and January 2010 VA examination and opinion.

In addition, it appears to the Board that additional treatment records may be outstanding.  A review of the claims file shows that the most recent VA medical records are dated in December 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated since December 2009.

2.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the December 2002 and October 2004 private opinions and January 2010 VA examination and opinion.  The rationale for all opinions should be provided.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (coronary artery disease status post coronary artery bypass graft associated with hypertension, PTSD, diabetes mellitus, peripheral neuropathy of the left and right arm, hypertension, peripheral neuropathy of the left and right leg, malaria, and erectile dysfunction), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans 


Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


